Case: 22-30458    Document: 00516550451        Page: 1    Date Filed: 11/18/2022




          United States Court of Appeals
               for the Fifth Circuit                          United States Court of Appeals
                                                                       Fifth Circuit

                                                                     FILED
                                                             November 18, 2022
                                No. 22-30458                    Lyle W. Cayce
                                                                     Clerk

   State of Louisiana; Louisiana State Racing
   Commission; Louisiana Horsemen’s Benevolent &
   Protective Association 1993 Incorporated; Louisiana
   Thoroughbred Breeders Association; Jockeys Guild
   Incorporated; State of West Virginia; West Virginia
   Racing Commission; Bernard K. Chatters; Edward J.
   Fenasci; Larry Findley, Sr.; Warren Harang, III; Gerard
   Melancon

                                                         Plaintiffs—Appellees,

                                    versus

   Horseracing Integrity and Safety Authority,
   Incorporated; Lisa Lazarus; Steve Beshear; Adolpho
   Birch; Leonard S. Coleman, Jr.; Joseph De Francis;
   Ellen McClain; Susan Stover; Bill Thomason; D.G. Van
   Clief; Federal Trade Commission; Lina M. Kham;
   Alvaro Bedoya; Rebecca Kelly Slaughter; Christine S.
   Wilson

                                                    Defendants—Appellants.


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                          USDC No. 6:22-CV-1934
Case: 22-30458         Document: 00516550451               Page: 2       Date Filed: 11/18/2022

                                           No. 22-30458



   Before King, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
           The states of Louisiana and West Virginia, joined by various
   horseracing organizations and other individuals (collectively, “plaintiffs”),
   sued under the Administrative Procedure Act to enjoin rules approved by the
   Federal Trade Commission (“FTC”) pursuant to the Horseracing Integrity
   and Safety Act (“HISA”).1 Agreeing with the plaintiffs, the district court
   enjoined the rules and the defendants timely appealed. On August 3, 2022,
   our court granted a partial stay pending resolution of the appeal.2
           In a separate case decided today, our court has ruled that HISA is
   facially unconstitutional under the private non-delegation doctrine. See
   National Horsemen’s Benevolent and Protective Association v. Black [National
   Horsemen’s], No. 22-10387, slip op. at 3–4 (5th Cir. Nov. 18, 2022).
   Accordingly, we REMAND this case to the district court for further
   proceedings in light of National Horsemen’s. The partial stay is LIFTED.




           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
           1
           Pub. L. No. 116–260, §§ 1201–12, 134 Stat. 1182, 3252–75 (2020) (codified at 15
   U.S.C. §§ 3051–60).
           2
            The stay suspended the injunction to the extent the district court found the rules
   generally violated the APA’s notice-and-comment requirements. The stay left the
   injunction in place, however, as to three specific rules that the district court found exceeded
   the FTC’s authority under HISA.




                                                 2